Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 11/1/2021.
2. 	Claims 1, 2, 6-9, 11, 21, 23, 25-30 and 32-35 are pending in the case. 
3.	Claims 3-5, 10, 12-20, 22, 24 and 31 are cancelled. 
4.	Claims 1, 26 and 32 are independent claims. 

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 21,  26, 30, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wee et al. (hereinafter “Wee”), U.S. Published Application No. 20160357522 A1 which claims priority to provisional application No. 62172466 dated 6/8/2015, in view of Sedayao et al., U.S. Published Application No 20160379464  A1.
Claim 1:
Wee teaches a method comprising: 
receiving first information comprising configuration information for a first device of a plurality of devices; (e.g., receiving information (e.g., programming IOT items representing devices, validating configurations involving IOT items representing devices, logically connecting sensor with actuators via integrated developer environment ) from a developer in an integrated development environment as a result of configuring a first plurality of IoT devices (e.g., plurality of sensors or actuators) within integrated developer environment par. 27; Loosely, the term "Internet of Things" (IoT) or "Internet of Everything" (IoE) refers to uniquely identifiable objects (things) and their virtual representations in a network-based architecture. The "Internet of Things" thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors and actuators, over a computer network (e.g., via IP), which may be the public Internet or a private network.  Par. 50; the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the 
receiving second information comprising configuration information for a second device of the plurality of devices; (e.g., receiving second information (e.g., programming IOT items representing devices, validating configurations involving IOT items representing devices, logically connecting sensor with actuators via integrated developer environment ) from a developer in an integrated development environment as a result of configuring a second plurality of IoT devices (e.g., plurality of sensors or actuators) within integrated developer environment par. 27; Loosely, the term "Internet of Things" (IoT) or "Internet of Everything" (IoE) refers to uniquely identifiable objects (things) and their virtual representations in a network-based architecture. The "Internet of Things" thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors and actuators, over a computer network (e.g., via IP), which may be the public Internet or a private network.  Par. 50; the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.).)
receiving, a gestural input indicating a request to configure an action to be performed, by the first device, based at least on the second device satisfying a condition; (e.g., based on a touch screen interface, receiving touch and/or dragging inputs (i.e., gestural input to request to configure) to establish a written policy prior to validation of the policy such as if sensor (i.e., second device) reaches a particular 

Wee teaches determining, based on the first information and the second information, that the action indicated by the gestural input is valid; (e.g., based on dragging IOT related icons to configure a created policy, validating the configurations of the created policy which includes if/then logic for implementing actions; par. 50; Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.).)

Wee fails to expressly teach 
causing, based on determining that the action is valid, output of a confirmation for a rule associated with the action.

However, Sedayao teaches 
causing, based on determining that the action is valid, output of a confirmation for a rule associated with the action. (e.g., outputting a confirmation message indicating that no violations of the defined rules which includes actions par. 29; Once the distance between the individual IoT tags 110, 112, and 114 and between any of the IoT tags 110, 112, and 114 and the computing device 126 for alerting has been determined, the computing device 126 may confirm that there are no violations of the rules. This may be performed by a rule checker 130 module that uses the identity of the items, the distance between items, and the proximity rule list 120 to determine whether items are too close or too far apart. An alertor 132 module can then inform a user of the problem by triggering an alert.)

In the analogous art of configuring rules for objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the validate the updated written policy for IOT devices and actions as taught by Wee to include a confirmation message from a rule checker as taught by Sedayao, with a reasonable expectation of success, to provide the benefit of quickly determining an error free policy of rules.  

Claim 21 depends on claim 1:
Wee teaches wherein each device of the plurality of devices comprises an Internet-of-Things (IoT) device. (Figure 7; menu tray 710 of IoT elements which includes sensors)


Claim 26 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 26. (see Wee’s Figure 19; device 2200, processor(s) 2220, memory 2240 for storing program )

Claim 30 depends on claim 26:
Wee teaches wherein each device of the plurality of devices comprises an Internet-of-Things (IoT) device. (Figure 7; menu tray 710 of IoT elements which includes sensors)

Independent Claim 32:
Claim 32 is substantially encompassed in claim 1, therefore, Examiner relies on the rationale set forth in claim 1 to reject claim 32. (see Wee’s Figure 19; processor(s) 2220, memory 2240 for storing program )

Claim 35 depends on claim 1:
Wee teaches wherein the determining that the action is valid comprises: verifying compatibility of the first device interacting with the second device. (e.g., validating (i.e., verifying compatibility) of policy-related configurations which include one or more IOT devices  Figure 12; policy-related configuration with more than one outputs which may be one or more IOT devices par. 15; Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result 

Claims 6, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wee/Sedayao as cited above, and applied to claims 1 and 26, further in view of Sundaresan et al. (hereinafter “Sundaresan”), U.S. Published Application No. 20160112240 A1.
Claim 6 depends on claim 1:
Wee teaches wherein the condition is satisfied by at least one of the second device performing an operation, the second device being placed in a state or  (e.g., receiving a policy change message from a developer to configure an action to be performed by a first IOT device based on the second IOT device satisfying a condition (e.g., developer manually establishes a policy condition for a first IOT actuator device to perform an action when a second IOT temperature sensor device reaches a particular degree (i.e., being placed in a state)) Examiner notes that example actions include outputs to physical things (632) 


the second device interacting with a social networking service.
However, Sundaresan teaches the second device interacting with a social networking service. (e.g., wherein the condition is satisfied, a device is triggered to interact with a social networking service (e.g., send emails). Par. 68; FIG. 5 is a flow chart for an example method 500 of triggering one or more actions on services and/or network-connected devices responsive to events on other services and/or network-connected devices. par. 72; At block 545, processing logic notifies a user of the user account of the rule satisfaction. The notification to the user may be an electronic mail (email) message sent to an email address of the user. The notification to the user may also be an SMS or MMS message sent to a phone number of the user. The notification may also be an automated phone call to a phone number of the user, a posting to a social network account of the user, or other type of notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actions within a policy related configuration rule as taught by Wee/Sedayao to include an action such as interacting with a social network service as taught by Sundaresan to provide the benefit of expanding the tracking ways to notify a user of a rule satisfaction. 


Claim 25 depends on claim 1:
Wee teaches wherein the action comprises the first device performing an operation, the first device being placed in a state, or . (e.g., receiving a policy change message from a developer to configure an action to be performed by a first IOT device based on the second IOT device satisfying a condition (e.g., developer manually establishes a policy condition for a first IOT actuator device to perform an action or operation when a second IOT temperature sensor device reaches a particular degree (i.e., being placed in a state)) Examiner notes that example actions include outputs to physical things (632) and/or virtual things (634) (e.g., objects, actuators, indicators, etc) Examiner also notes  that the first device and second device are interchangeable.  Figures 7, 10 and 12; selectable real thing IOT devices to be used to establish a policy; Figure 12; policy dialog window 1220 allows a policy message to be established which is associated with a request to configure an action with an actuator device par. 26; Smart object networks, such as sensor networks, in particular, are a specific type of network having spatially distributed autonomous devices such as sensors, actuators, etc., that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or "AMI" applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, etc. Other types of smart objects include actuators, e.g., responsible for turning on/off an engine or perform any other actions. par. 51; FIG. 6 illustrates an example functional diagram of the IoT IDE 600 described herein. In particular, the IDE allows developers to capture (610) inputs from any number of physical nodes/things (612) and/or virtual nodes/things (614) (e.g., objects, sensors, data producers, etc.), and processes the inputs (620) (e.g., transformations based on one or more rules engines) to result in one or more corresponding actions (630). 

Wee/Sedayao fails to expressly teach the first device interacting with a social networking service.
However, Sundaresan teaches the first device interacting with a social networking service. (e.g., wherein the condition is satisfied, a device is triggered to interact with a social networking service (e.g., send emails). Par. 68; FIG. 5 is a flow chart for an example method 500 of triggering one or more actions on services and/or network-connected devices responsive to events on other services and/or network-connected devices. par. 72; At block 545, processing logic notifies a user of the user account of the rule satisfaction. The notification to the user may be an electronic mail (email) message sent to an email address of the user. The notification to the user may also be an SMS or MMS message sent to a phone number of the user. The notification may also be an automated phone call to a phone number of the user, a posting to a social network account of the user, or other type of notification)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actions within a policy related configuration rule as taught by Wee/Sedayao to include an action such as interacting with a social network service as taught by Sundaresan to provide the benefit of expanding the tracking ways to notify a user of a rule satisfaction. 


Claim 29 depends on claim 26:
Wee teaches wherein the condition is satisfied by the second device performing an operation, the second device being placed in a state, or and (e.g., receiving a policy change message from a developer to configure an action to be performed by a first IOT device based on the second IOT device satisfying a condition (e.g., developer manually establishes a policy condition for a first IOT actuator device to perform an action when a second IOT temperature sensor device reaches a particular degree (i.e., being placed in a state)) Figures 7, 10 and 12; selectable real thing IOT devices to be used to establish a policy; Figure 12; policy dialog window 1220 allows a policy message to be established which is associated with a request to configure an action with an actuator device par. 26; Smart object networks, such as sensor networks, in particular, are a specific type of network having spatially distributed autonomous devices such as sensors, actuators, etc., that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or "AMI" applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, etc. Other types of smart objects include actuators, e.g., responsible for turning on/off an engine or perform any other actions. par. 51; FIG. 6 illustrates an example functional diagram of the IoT IDE 600 described herein. In particular, the IDE allows developers to capture (610) inputs from any number of physical nodes/things (612) and/or virtual nodes/things (614) 
wherein the action comprises the first device performing a second operation, the first device being placed in a second state, or . (e.g., receiving a policy change message from a developer to configure an action to be performed by a first IOT device based on the second IOT device satisfying a condition (e.g., developer manually establishes a policy condition to turn the air conditioning down when the second IOT device temperature sensor reaches a particular degree) Examiner notes that extending the policy to include additional conditions and output IOT devices is well within the scope of Wee Figures 7 and10; real thing IOT devices such as temp. sensors and air conditioners may be used Figure 12; policy dialog window 1220 allows messages associated with a request to configure an action par. 26; Smart object networks, such as sensor networks, in particular, are a specific type of network having spatially distributed autonomous devices such as sensors, actuators, etc., that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or "AMI" applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, etc. Other types of smart objects include actuators, e.g., responsible 

Wee/Sedayao fails to expressly teach the second or first device interacting with a social networking service.
However, Sundaresan teaches the second or first device interacting with a social networking service. (e.g., wherein the condition is satisfied, a device is triggered to interact with a social networking service (e.g., send emails). Par. 68; FIG. 5 is a flow chart for an example method 500 of triggering one or more actions on services and/or network-connected devices responsive to events on other services and/or network-connected devices. par. 72; At block 545, processing logic notifies a user of the user account of the rule satisfaction. The notification to the user may be an electronic mail (email) message sent to an email address of the user. The notification to the user may also be an SMS or MMS message sent to a phone number of the user. The notification may also be an automated phone call to a phone number of the user, a posting to a social network account of the user, or other type of notification)
. 



Claims 2, 7, 11, 23,  27, 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wee/Sedayao as cited above, and applied to claims 1, 26 and 32, further in view of O’Riordan; Donald, U.S. Published Application No. 2011/0276908 A1.
Claim 2 depends on claim 1:
Wee teaches wherein receiving the gestural input comprises receiving, via a user interface, the gestural input, wherein the user interface comprises (e.g., touch input for touch screen interface to configure written policies par. 39; Furthermore, a number of associated user interface gestures are described to allow a user to interact with the IDE of IoT, in particular for touchscreen implementations. Figure 12; writing a policy via dialog window) a canvas onto which graphical user elements, associating with each device of the plurality of devices are dragged and dropped (e.g. dragging air conditioner or sensors onto the canvas Figures 10- 12).

	Wee/Sedayao fails to expressly teach wherein the user interface comprising a grid. (emphasis added)
wherein the user interface comprising a grid (e.g., well known for IDE to have grid spacing Figure 2, par. 30; A sampling of some EDA contextual examples in which such state-bearing controls are useful, such as in nested, difficult-to-find EDA tool options dialogs, include grid state (on or off, layout and schematic editors, waveform tools, etc.), grid spacing (dense or sparse, layout and schematic editors, waveform tools, etc.), wire snapping (on or off, schematic editors), par. 33; For example, if an EDA tool user were to enable the displayed grid using a grid on/off menu toggle, then a drafting toolbar or canvas-specific context menu which also contains a show/hide grid toggle button, is also maintained in a synchronized state. Par. 70; turning on or off a grid in a layout editor view)

	In the same field of endeavor of configuring within a IDE environment, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the editing canvas as taught by Wee/Sedayao to include a grid canvas as taught by O’Riordan with a reasonable expectation of success, to provide the benefit of better organizing the layout of objects. 
Claim 7 depends on claim 1:
Wee teaches wherein the gestural input comprises a swipe motion from a first graphical user interface element, associating with the first device to a second graphical user interface element, associated with the second device. (e.g., flicking an IoT element towards another IoT element on the canvas for automatic node connection par. 59; In one embodiment, particularly for touchscreen implementations, 
Claim 11 depends on claim 2:
Wee teaches wherein the user interface further comprises a tray, located at an edge of the user interface, comprising graphical user elements associated with each device of the plurality of devices. (Figure 7; menu tray 710 of IoT elements which includes sensors)
Claim 23 depends on claim 2:
Wee teaches further comprising: updating, based on the indication,  the user interface. (e.g., re-simulating after each validation of the updated written policy configurations which include actions Figure 12; select “add button” to update policy-related configuration par. 15; Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.).)

Claim 27 depends on claim 26:
Claim 27 is substantially encompassed in claim 2, therefore, Examiner relies on the rationale set forth in claim 2 to reject claim 27.

Claim 28 depends on claim 26:
Claim 28 is substantially encompassed in claim 7, therefore, Examiner relies on the rationale set forth in claim 7 to reject claim 28.

Claim 33 depends on claim 32:
Claim 33 is substantially encompassed in claim 2, therefore, Examiner relies on the rationale set forth in claim 2 to reject claim 33. 

Claim 34 depends on claim 33:
Claim 34 is substantially encompassed in claim 23, therefore, Examiner relies on the rationale set forth in claim 23 to reject claim 34. 


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wee/Sedayao/O’Riordan as cited above, and applied to claim 1, further in view of Briden et al. (hereinafter “Briden”), U.S. Published Application No. 20100162210 A1.
Claim 8 depends on claim 1:
Wee teaches wherein the gestural input comprises a swipe motion from a first user interface element, associated with the first device to a location on the user interface between a second user interface element, and a third user interface element, associated with a third device of the plurality of devices (e.g., dragging 

Wee/Sedayao/O’Riordan fails to expressly teach causing the gestural input to establish and AND condition for operating the third device based on the operation of the first device or the second device.
. 
However, Briden teaches causing the gestural input to establish and AND condition for operating the third device based on the operation of the first device or the second device. (e.g., well known to apply logical operators to complex rule statements Briden; Figures 4-6; AND or OR logical operators applied to complex rules in a drag and drop interface environment par. 6; In all of these cases it may be challenging to find a comfortable method allowing users to define expressions using the full possibilities of the expression language, without requesting the users to learn a complex syntax or acquire programming skills. par. 35; In addition to typing expressions, the user can be presented with a `palette` (600) of logic blocks that thee user can add to the rule he is creating, as shown in FIG. 6. From that palette (600), the user can select rule blocks (602) and drag them onto the respective rule, as shown in FIGS. 6 and 7.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logical view of IOT device connections as taught by Wee/Sedayao/O’Riordan to include logical operators as taught by Briden, with a reasonable expectation of success, to provide the benefit of easily creating complex expressions for a rule statement. 
 
Claim 9 depends on claim 1:
Wee teaches wherein the gestural input comprises a swipe motion from a first user interface element associated with the first device to a second user interface element associated with the second device that is connected to a third user interface element associated with a third device of the plurality of devices 

Wee/Sedayao/O’Riordan fails to expressly teach causing the gestural input to establish an OR condition for operating the third device based on operation of the first device  or the second device.
However, Briden teaches causing the gestural input to establish an OR condition for operating the third device based on operation of the first device  or the second device. (Briden; Figures 4-6; AND or OR logical operators applied to complex rules in a drag and drop interface environment par. 6; In all of these cases it may be challenging to find a comfortable method allowing users to define expressions using the full possibilities of the expression language, without requesting the users to learn a complex syntax or acquire programming skills. par. 35; In addition to typing expressions, the user can be presented with a `palette` (600) of logic blocks that thee user can add to the rule he is creating, as shown in FIG. 6. From that palette (600), the user can select rule blocks (602) and drag them onto the respective rule, as shown in FIGS. 6 and 7.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the logical view of IOT device connections as taught by Wee/Sedayao/O’Riordan to include logical operators as taught by Briden, with a reasonable expectation of success, to provide the benefit of easily creating complex expressions for a rule statement. 





Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.
 Prior Art Rejections

Applicant argues Wee fails to describe “receiving a gestural input indicating a request to configure an action to be performed, by the first device, based at least on the second device satisfying a condition; determining, based on the first information and the second information, that the action indicated by the gestural input is valid” as recited in claim 1 (see Response; page 8).

Examiner respectfully disagrees. 
For the sake of argument, dragging icons on the canvas layout and then further touch input in order to establish a written policy prior to validation which includes IOT elements representing devices and “if/then” logic teaches or suggests “gestural inputs indicating a request to configure an action to be performed, by a first device, based at least on a second device satisfying a condition” as claimed. 
Examiner submits that the gesture input to establish the policy are example of “gestural inputs indicating a request” because the simulation input runs the policy after being establish. 
For example, the dragging and touch inputs are gestural inputs indicating a request to establish a valid configuration before a validation step is performed. In other words, the validation results is a validated configuration that is based on the request (i.e., all the changes to the written policy and IOT elements prior to validation). Then performing the validation step which includes determining, based on the first information (i.e, IOT element) and the second information (i.e., IOT element), and action (e.g, output function of the F(x) policy) of the policy as indicated by the dragging and/or touch inputs 

For at least the foregoing reasons, Examiner maintains prior art rejections.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145